REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 05/03/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 05/03/2022 has been entered.
Allowable Claims
Claims 1-13 and 31-44 are allowed over the prior art of record.
Information Disclosure Statement
The new information disclosure statement(s) (IDS) submitted on 05/03/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement(s) has/have been considered by the examiner.
Reasons for Allowance
The Reasons for Allowance are the same as those presented by Examiner in the Notice of Allowance mailed on 02/03/2022. The IDS submitted on 05/03/2022 does not change/invalidate the previous reasons for allowance because the prior art on the IDS does not teach or suggest the previously allowed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                                             /TATYANA ZALUKAEVA/                     Supervisory Patent Examiner, Art Unit 3781